DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
4/6/2022 claims 11-17 and 19-25, as further amended below, are allowed.
Claims 1-10 and 18 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Spencer Carter on 18 April 2022.
In the 4/6/2022 claims, at p. 2, in claim 11, the step beginning "in response..." is further amended as follows:
in response to receiving the indication of the user selection of the multiple measurement operating mode, output, to the user interface, instructions for the user to obtain the number of distinct measurements using the physiological sensor and to reapply the physiological sensor between each of the distinct measurements; 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
(A) Claims 11-17 and 19-25 are statutory and patent-eligible under 35 USC 101 because while claim 11 recites that the processor is configured to determine a confidence value from the number of distinct measurements and calculate a final value for the physiological parameters and, said processes encompass abstract ideas as mathematical concepts, at Step 2B of 101 analysis as organized in MPEP 2106, claim 11 recites elements in addition to the recited abstract ideas which, in combination, are not well-understood, routine and conventional in the field and, thereby provide an inventive concept. These elements include a processor configured to receive an indication of a user selection of a multiple measurement operating mode, in response to receiving the indication output instructions for the user to obtain the number of distinct measurements using the physiological sensor and to reapply the physiological sensor between each of the distinct measurements, output instructions to the user to remove and to reapply the physiological sensor to the measurement site and receive an indication that the physiological sensor has been removed and reapplied.
(B) Claims 11-17 and 19-25, are free of art under 35 USC 102 and 103 because the prior art in the field of physiological monitoring systems does not fairly teach or suggest a system for decreasing the probability of an erroneous value of a physiological parameter caused by sensor misplacement, wherein the system comprises a sensor and a processor, and wherein the processor is configured to receive an indication of a user selection of a multiple measurement operating mode for the system and, in response to receiving the indication of the user selection of the multiple measurement operating mode, output instructions for the user to remove and reapply the physiological sensor to the same measurement site, receive an indication from the user that the physiological sensor sensor has been removed and reapplied to the same measurement site and, receive from the physiological sensor a measurement indicative of the physiological parameter after receiving the indication from the user that the physiological sensor has been removed and reapplied. The prior art in the field does not fairly teach or suggest a physiological measuring system configured to calculate a final value for a physiological parameter based on distinct measurements on a same measurement site, wherein the measurements are acquired each time the physiological sensor is re-applied to the same measurement site. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the document is included with this office action.

Conclusion
Claims 11-17 and 19-25 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIE ARCHER/Examiner, Art Unit 1631     

/G STEVEN VANNI/Primary Examiner, Art Unit 1631